C O U R T     O F     A P P E A L S              O F       T E N N E S S E E

                                                                 A T       K N O X V I L L E                                   FILED
                                                                                                                                     June 5, 1998

                                                                                                                               Cecil Crowson, Jr.
                                                                                                                               Appellate C ourt Clerk
N O R M A N     M A Y E S ,       e t   u x .                                     )          K N O X C O U N T Y
                                                                                  )          0 3 A 0 1 - 9 7 0 6 - C V - 0 0 2 0 3
P. l a i n t i f f s - A p p e l l a n t s -                             )
          A p p e l l e e s                                                       )
                                                                                  )
          v .                                                                     )
                                                                                  )
C L A U D E     Y O W ,     e t     u x .                                         )          H O N . H A R O L D             W I M B E R L Y ,
                                                                                  )          J U D G E
          D e f e n d a n t s - A p p e l l a n t s                               )
                                                                                  )
          a n d                                                                    )
                                                                                   )
W I L L A R D     S C A R B R O ,       e t       u x .                            )
                                                                                   )
          D e f e n d a n t s - A p p e l l e e s                                  )         A F F I R M E D         A N D     R E M A N D E D




D O N A L D     E .     O V E R T O N       O F     K N O X V I L L E         F O R          N O R M A N       M A Y E S ,       E T       U X

G R E G O R Y     F .     C O L E M A N       O F     K N O X V I L L E           F O R          C L A U D E     Y O W ,       E T     U X

D A V I D L .         B U U C K     a n d     G L E N     R .     C L A I B O R N E                O F     K N O X V I L L E         F O R       W I L L A R D
S C A R B R O ,       E T U X




                                                            O     P    I      N        I     O     N




                                                                                                                             G o d d a r d ,         P . J .




                        T h i s     a p p e a l       r e s u l t s         f r o m          a     s u i t     b r o u g h t         b y     N o r m a n       M a y e s

a n d   h i s     w i f e ,       R u t h     M a y e s ,       a g a i n s t              C l a u d e       Y o w     a n d     h i s       w i f e ,

F r a n c e s     Y o w ,     W i l l a r d         S c a r b r o      a n d           h i s       w i f e ,     C l e o       S c a r b r o ,         w h o     w a s
a d d e d         a s       a     p a r t y         D e f e n d a n t         s u b s e q u e n t           t o       t h e     f i l i n g         o f     t h e

o r i g i n a l             c o m p l a i n t ,           a n d       P a r t n e r s         &     A s s o c i a t e s ,             I n c .



                                T h e     M a y e s e s         s o u g h t       d a m a g e s           a l l e g i n g         t h a t         t h e     D e f e n d a n t s

c r e a t e d           a       c o n t i n u i n g         t e m p o r a r y           n u i s a n c e           b y     u n l a w f u l l y             c h a n n e l i n g

a n d     d i s c h a r g i n g                 s u r f a c e         w a t e r       f r o m       t h e i r         h i g h e r       p r o p e r t y           o n t o     t h e

M a y e s e s '             l o w e r         p r o p e r t y .



                                A f t e r       a     t r i a l       i n     J u l y     1 9 9 2 ,         t h e       j u r y       r e t u r n e d         a     v e r d i c t

i n     f a v o r           o f     t h e       D e f e n d a n t s           S c a r b r o         a n d       a g a i n s t         t h e       D e f e n d a n t s         Y o w

a n d     a w a r d e d             d a m a g e s         i n     t h e       s u m     o f       $ 4 0 0 , 0 0 0 .             T h e       c l a i m       a g a i n s t

t h e     D e f e n d a n t               P a r t n e r s         &     A s s o c i a t e s ,             I n c . ,       w a s       s e t t l e d         p r i o r       t o

t r i a l .



                                T h e     Y o w s       f i l e d       a     m o t i o n         f o r     a     n e w       t r i a l       w h i c h ,         i n s o f a r

a s     i t       c o n t e n d e d             t h e     v e r d i c t         o f     t h e       j u r y       w a s       e x c e s s i v e ,           w a s

g r a n t e d           b y       t h e       T r i a l     C o u r t .           A     s e c o n d         t r i a l         b e g a n       o n     A p r i l       2 2 ,

1 9 9 6 .           H o w e v e r ,             d u r i n g       t h e       c o u r s e         t h e r e o f         t h e     T r i a l         C o u r t

d e c l a r e d             a     m i s t r i a l .             T h e       t h i r d     t r i a l         o c c u r r e d           i n     A u g u s t         1 9 9 6

w i t h       a     j u r y         c o n s i d e r i n g             t h e     d a m a g e s         f o r       t h e       p e r i o d         c o v e r e d       i n     t h e

f i r s t         t r i a l ,           a s     w e l l     a s       l i a b i l i t y           a n d     d a m a g e s         a c c r u i n g

t h e r e a f t e r .                   I n     t h e     t h i r d         t r i a l     t h e       j u r y         f o u n d       d a m a g e s         f o r     t h e

f i r s t         p e r i o d - - N o v e m b e r                 8 ,       1 9 8 6 ,     t h r o u g h           J u l y       9 ,     1 9 9 2 - - i n           t h e

a m o u n t         o f         $ 2 6 8 , 7 6 9 ,         a n d       a g a i n       f o u n d       l i a b i l i t y           a s       t o     t h e

D e f e n d a n t s               Y o w       a n d     a s s e s s e d         d a m a g e s         a s       t o     t h e     s e c o n d         p e r i o d - - J u l y

1 0 ,     1 9 9 2 ,             t h r o u g h         A u g u s t       2 8 ,     1 9 9 6 - - a t           $ 2 2 9 , 1 8 3 .




                                                                                          2
                        B o t h             t h e       M a y e s e s           a n d       t h e         Y o w s     a p p e a l .         T h e       Y o w s     a p p e a l

r a i s e s       f i v e       i s s u e s             a s       f o l l o w s :



          I   .         W   h   e t h e r           t h e T         r i a l C           o u r t e r r         e   d b y n o t o r d             e r i   n   g
          s   e   p a r a   t   e t r i a           l s a n         d b y a             l l o w i n g         t   h e j u r y t o c             o n s   i   d e r
          b   o   t h t     h   e i s s u           e o f           d a m a g e         s o n r e t           r   i a l f r o m t h e             f i   r   s t
          t   r   i a l     o   f J u l y           , 1 9 9         2 , a n d             t h e i s s         u   e o f c a u s e s             o f     a   c t i o n s
          a   n   d d a     m   a g e s a           r i s i n       g s u b s           e q u e n t t         o     t h e f i r s t t           r i a   l   .

          I   I   .     W h e t h e r t h e T r                       i   a   l C o u r t             e r r e d b y n o t l i m i t i n g t h e
          t   r   i a l t o i s s u e s o f                           c   a   u s a t i o n           a n d d a m a g e s t o t h e e v e n t s ,
          o   c   c u r r e n c e s a n d t r a                       n   s   a c t i o n s           u p t o t h e t i m e o f t h e
          f   i   l i n g o f t h e c o m p l                         a   i   n t .

          I I I . W h e t h e r                     t h e j u r y ’ s a w a r d                           i s s u p p o r t e d b y c r e d i b l e
          p r o o f a n d i s                       i n e x c e s s o f t h e                             r a n g e o f r e a s o n a b l e n e s s .

          I   V .     W h       e   t   h   e r     t   h e T r       i   a   l     C   o u r t e r r e d b y a                 l l o w i   n   g t h e j u r y
          t   o s p e c         u   l   a   t e     a   s t o         t   h   e     a   m o u n t o f d i m i n u               t i o n     o   f f a i r
          r   e n t a l         v   a   l   u e     a   l l e g e     d   l   y     s   u f f e r e d b y t h e                 P l a i n   t   i f f s w h e n
          n   o e v i d         e   n   c   e w     a   s p r e       s   e   n t   e   d t o s u p p o r t t h                 e j u r     y   ’ s
          v   e r d i c t       .

          V .       W h e t h e r t h e T r i a l C o u r t e r r e d b y n o t c h a r g i n g                                                                 t h e
          j u r y w i t h t h e i n s t r u c t i o n s r e q u e s t e d b y D e f e n d a n t s                                                               a s
          o u t l i n e d i n D e f e n d a n t s ’ m o t i o n f o r n e w t r i a l .



                        T h e           M a y e s e s '             a p p e a l           r a i s e s         t h e     f o l l o w i n g         i s s u e :



          W h e t h e r o r n o t t h e j u r y                                         c o u l d h a v e             r e a c h e d     t h e v e r d i c t
          t h e y d i d i n f i n d i n g f o r                                         D e f e n d a n t s           S c a r b r o     i n J u l y
          1 9 9 2 .



                        T h e           t e s t i m o n y             r e c e i v e d               i n     b o t h     t r i a l s     i s       e x t e n s i v e         a n d

s h a r p l y       d i s p u t e d .                   S u f f i c e           i t       t o       s a y     t h a t       t h e r e   i s       m a t e r i a l

e v i d e n c e       t h a t           t h e       D e f e n d a n t s                 Y o w       c r e a t e d       a n d     m a i n t a i n e d           t h e

t e m p o r a r y       n u i s a n c e                 a s       a l l e g e d           b y       r e a s o n       o f     i m p r o v i n g         t h e i r       h i g h e r

l a n d   b y       c o n s t r u c t i n g                   a     s h o p p i n g             c e n t e r ,         m o t e l     a n d       t h e       l i k e .




                                                                                                3
                          A s       t o     t h e       f i r s t         i s s u e ,         t h e     Y o w s         a r g u e       t h a t       t h e     C o u r t

c o m m i t t e d         p r e j u d i c i a l               e r r o r         b y     a l l o w i n g         t h e         j u r y     i n     t h e       l a s t

t r i a l     t o       t r y       t h e     d a m a g e s             r e s u l t i n g         t o       t h e       M a y e s e s '         p r o p e r t y         a s     a

r e s u l t       o f     t h e       f i n d i n g           o f       l i a b i l i t y         b y       t h e       f i r s t       j u r y .         T h e y       a r g u e

t h a t     t h e       f a c t       t h e       j u r y         k n e w       t h a t       t h e     Y o w s         h a d     a l r e a d y         b e e n     f o u n d

l i a b l e       d e p r i v e d           t h e m         o f     a     f a i r       t r i a l       i n     t h a t         t h e     j u r o r s         w o u l d       b e

p r e j u d i c e d           i n     f a v o r         o f       t h e     M a y e s e s         b y       r e a s o n         o f     t h i s       k n o w l e d g e .



                          I n       t h e     s e c o n d           t r i a l         t h e     Y o w s       i n t r o d u c e d             c o n s i d e r a b l e

e v i d e n c e         a s     t o       t h e     i m p r o v e m e n t s               m a d e       s u b s e q u e n t             t o     t h e     f i r s t

t r i a l .         I t       w o u l d       s e e m         e v e n       i f       t h e     j u r y       w a s       n o t       s p e c i f i c a l l y

a d v i s e d       o f       t h e       r e s u l t         o f       t h e     f i r s t       t r i a l         i t       c o u l d       h a v e     e a s i l y

d e d u c e d       t h a t         t h e     Y o w s         c o n c e d e d           t h e r e       w a s       a     p r o b l e m         o r     t h e y     w o u l d

n o t     h a v e       i n c u r r e d           t h e       e x p e n s e           i n c i d e n t         t o       t h e i r       c o r r e c t i v e

a c t i o n .



                          I t       w o u l d       a l s o         a p p e a r         t h a t       i f     t h e       Y o w s       h a d     t a k e n       n o

c o r r e c t i v e           a c t i o n         a f t e r         t h e       f i r s t       t r i a l ,         t h e       M a y e s e s         m i g h t     v e r y

w e l l     b e     e n t i t l e d           t o       a     d i r e c t e d           v e r d i c t         a s       t o     l i a b i l i t y         o n     t h e

t h e o r y       o f     r e s       j u d i c a t a .



                          W e       c o n c l u d e           t h a t       t r y i n g         t h e       c a s e       a s     t h e       T r i a l       J u d g e       d i d

r e s t e d       i n     h i s       s o u n d         d i s c r e t i o n             a n d ,       u n d e r         t h e     f a c t s       o f     t h i s       c a s e

w e     f i n d     n o       a b u s e .



                          A p r o p o s           o f       t h e       s e c o n d       i s s u e ,         t h e       Y o w s       r e l y       u p o n     H a r m a n

v .     L o u i s v i l l e ,             N . O .       &     T . R .       C o . ,       8 7     T e n n .         6 1 4 ,       1 1     S . W .       7 0 3     ( 1 8 8 9 ) ;


                                                                                          4
F o x   v .   C o r b i t t ,         1 3 7     T e n n .         4 6 6 ,       1 9 4     S . W .       8 8       ( 1 9 1 7 ) ;         a n d     H e n e g a r       v .

I n t e r n a t i o n a l         M i n e r a l s       &     C h e m i c a l           C o r p . ,         2 0 9       T e n n .       3 5 5 ,     3 5 4

S . W . 2 d   6 9     ( 1 9 6 2 ) .



                      I n     H a r m a n       t h e       p l a i n t i f f           w a s       s u i n g       a     r a i l r o a d         b e c a u s e       o f

a   n u i s a n c e     c r e a t e d         i n     t h e       u s e     o f       i t s     r a i l r o a d           t r a c k s       a d j a c e n t         t o

t h e   p l a i n t i f f ' s         p r o p e r t y .             I n     t h e       c o u r s e         o f     t h e       o p i n i o n

d i s c u s s i n g     t h e       d a m a g e s       r e c o v e r a b l e ,               t h e     C o u r t         s t a t e d       t h a t       e a c h

r e c o v e r y     s h o u l d       e m b r a c e         " o n l y       t h e       d a m a g e s         s u s t a i n e d           u p     t o     t h e

c o m m e n c e m e n t       o f     t h e     a c t i o n . "



                      W e     f i r s t       o b s e r v e         t h a t       a p p a r e n t l y             H a r m a n       i s     a     d i s s e n t i n g

o p i n i o n ,     a n d     t h e     m a j o r i t y           o p i n i o n ,         w h i c h         i t     a p p e a r s         i s     n o t

p u b l i s h e d ,     h e l d       t h a t       b e c a u s e         o f     a     p r e v i o u s           s u i t       b r o u g h t       b y     t h e

p l a i n t i f f ,     a     s u i t       w h e r e       h e     r e c o v e r e d           a     j u d g m e n t           w h i c h       w a s     p a i d ,

t h e   d o c t r i n e       o f     r e s     j u d i c a t a ,           w a s       a p p l i c a b l e             a n d     h i s     s u i t       w a s

d i s m i s s e d     o n     t h a t       a c c o u n t .           A d d i t i o n a l l y ,               i t       d o e s     n o t       a p p e a r       t h a t

t h e   q u e s t i o n       o f     t h e     p e r i o d         f o r       w h i c h       t h e       p l a i n t i f f           c o u l d       r e c o v e r

w a s   a t   i s s u e .



                      T h e       s e c o n d       c a s e ,       F o x       v .     C o r b i t t ,           a l s o       f o u n d       r e c o v e r y

w a s   l i m i t e d       t o     t h e     d a t e       o f     t h e       b r i n g i n g         o f       t h e     s u i t ,       c i t i n g       t h e

d i s s e n t i n g     o p i n i o n         i n     H a r m a n .             W e     a l s o       n o t e       t h a t       i n     t h i s       c a s e     t h e

p e r i o d   r e c o v e r y         m i g h t       b e     a l l o w e d           w a s     l i k e w i s e           n o t     a t     i s s u e .



                      W e     a l s o       n o t e     t h a t       F o x       h o l d s         t h a t       t h e     r u l e       i n     e q u i t y       i s

d i f f e r e n t     f r o m       t h a t     s t a t e d         i n     H a r m a n ,           a n d     w h e r e         t h e     p r i n c i p a l


                                                                                  5
r e l i e f       i s     i n j u n c t i v e ,             d a m a g e s           m a y       b e       r e c o v e r e d           t o     t h e     d a t e       o f

t r i a l .         I n       t h e     c a s e       a t       b a r ,       h o w e v e r ,             a l t h o u g h         a n       i n j u n c t i o n         w a s

s o u g h t       f o r       i t     w a s     n o t ,         i n     o u r       v i e w ,         t h e       p r i n c i p a l           r e l i e f       s o u g h t .

W e     s a y     t h i s       b e c a u s e         a     p r e l i m i n a r y               h e a r i n g           w a s     h e l d       a s     t o     t h e

i s s u a n c e         o f     a n     i n j u n c t i o n             w h i c h         w a s       d e n i e d         b y     t h e       C o u r t       a n d     n o t

m a d e     a n     i s s u e         o n     a p p e a l .             T h u s ,         w e       d o     n o t       b e l i e v e         t h e     a w a r d i n g           o f

d a m a g e s       t o       t h e     d a t e       o f       t r i a l         c o u l d         b e     p r e d i c a t e d             u p o n     t h e       r u l e       i n

e q u i t y .



                          T h e       c a s e     o f       H e n e g a r           v .       I n t e r n a t i o n a l               M i n e r a l s         i s     t h e

o n l y     r e l a t i v e           r e c e n t         c a s e       o n       t h e       s u b j e c t .             I n     t h i s       c a s e       t h e     C o u r t

h e l d     t h a t       p l a i n t i f f s             w h o       h a d       b r o u g h t           s u i t       f o r     a     t e m p o r a r y

n u i s a n c e         t o     r e a l       e s t a t e         f o r       a     p e r i o d           o f     O c t o b e r         1 ,     1 9 5 7 ,       t o

O c t o b e r       1 ,       1 9 5 9 ,       a n d       l a t e r       a m e n d e d             t h e i r       d e c l a r a t i o n             t o     r e d u c e

t h e     p e r i o d         c o v e r e d       i n       t h e       s u i t         f r o m       O c t o b e r         1 ,       1 9 5 7 ,       t o     O c t o b e r

1 ,     1 9 5 8 ,       c o u l d       n o t     i n       a     l a t e r         s u i t         r e c o v e r         f o r       d a m a g e s         f o r     t h e

p e r i o d       d e l e t e d         f r o m       t h e       f i r s t         s u i t .             I t     i s     t r u e       t h e     t r i a l         c o u r t

c i t e d       H a r m a n         w i t h     a p p r o v a l ,             b u t       i t       a p p e a r s         t h a t       H e n e g a r         w a s

d e c i d e d       p r i n c i p a l l y             o n       t h e     b a s i s           o f     s p l i t t i n g           a     c a u s e       o f     a c t i o n

a n d     r e s     j u d i c a t a           r a t h e r         t h a n         t h e       r u l e       i n     H a r m a n .



                          A p r o p o s         o f       i s s u e s         o f       t w o       a n d       t h r e e       w h i c h       q u e s t i o n         t h e

s u f f i c i e n c y           o f     t h e     e v i d e n c e ,               w e     n o t e         t h e     l a n d       i n       q u e s t i o n

c o n t a i n s         a p p r o x i m a t e l y               8 5     a c r e s ,           2 5     o f       w h i c h       i s     w i t h i n         t h e

f l o o d w a y         a n d       n o t     u s a b l e .             T h e       r e m a i n i n g             6 0     a c r e s ,         h o w e v e r ,         i s

u s a b l e ,       b u t       b e f o r e       t h e         p r o p e r t y           c o u l d         b e     d e v e l o p e d ,           i t       w o u l d       b e

n e c e s s a r y         t o       e x p e n d       a     s u b s t a n t i a l               s u m       t o     r a i s e         t h e     l e v e l       o f     t h e



                                                                                          6
l a n d     a b o v e       t h e           f l o o d         p l a n e           b e f o r e           t h e       p r o p e r t y             c o u l d        b e     d e v e l o p e d

t o     i t s     h i g h e s t             a n d       b e s t         u s e .             T h e       c o s t        o f      d o i n g            s o ,     a c c o r d i n g             t o

t h e     p r o o f ,       w o u l d             b e     i n       e x c e s s             o f       $ 2 , 0 0 0 . 0 0 0 .                  N o t w i t h s t a n d i n g

t h i s     s u b s t a n t i a l                 e x p e n d i t u r e ,                   t h e       M a y e s e s           e x p e r t            w i t n e s s         a s       t o

v a l u e       e s t i m a t e d             t h e       p r o p e r t y               w o u l d         h a v e        a      r e n t a l            v a l u e       o f

$ 3 7 8 , 0 0 0         p e r       y e a r ,           o r       $ 3 1 , 5 0 0             p e r       m o n t h ,           a n d      t h a t         i n     i t s       p r e s e n t

s t a t e ,       w i t h       t h e         w a t e r           p r o b l e m             p r e s e n t ,            w o u l d         h a v e         a     v a l u e        o n l y

f o r     a g r i c u l t u r e               w h i c h           w o u l d           b e      a p p r o x i m a t e              $ 6 0 0 0            p e r     y e a r        o r      $ 5 0 0

p e r     m o n t h ,       t h e           m o n t h l y           d i f f e r e n c e                 b e i n g        $ 2 5 , 5 0 0 .                 W e     a l s o        n o t e

t h a t     t h e       e x p e r t           w h o       t e s t i f i e d                 f o r       t h e       Y o w s       d o e s            n o t     d i s p u t e           t h e

M a y e s e s '         e x p e r t           a s       t o       t h e       v a l u e           o f     t h e        p r o p e r t y               w i t h o u t       a      w a t e r

p r o b l e m ,         e v e n       t h o u g h             a     s u b s t a n t i a l                 e x p e n d i t u r e                 w o u l d        h a v e        t o      b e

m a d e     b e f o r e         i t         c o u l d         b e       d e v e l o p e d .                   H e      d i d      n o t         p u r p o r t          t o      p l a c e          a

d o l l a r       v a l u e         o n       t h e       p r o p e r t y               a s       i t     p r e s e n t l y              s t a n d s ,           a l t h o u g h             h e

d i d     a g r e e       i t       c o u l d           o n l y         b e       u s e d         f o r       a g r i c u l t u r a l                  p u r p o s e s .



                          T h u s ,           t h e r e           i s       c r e d i b l e             m a t e r i a l           e v i d e n c e              i n     t h e         r e c o r d

t h a t     t h e       p r o p e r t y             w a s         d e p r e c i a t e d                 b y     r e a s o n            o f      t h e        w a t e r       p r o b l e m .

T h e     j u r y       a w a r d e d             t h e       s u m         o f       $ 2 6 8 , 7 6 9           a s      t o      t h e         f i r s t        p e r i o d ,

w h i c h       w o u l d       a m o u n t             t o       $ 3 , 9 5 0           p e r         m o n t h ,        a n d         $ 2 2 9 , 1 8 3           f o r       t h e
                                                                        1
s e c o n d       p e r i o d ,             o r     $ 4 , 5 4 0               p e r         m o n t h .             B o t h      o f         t h e      a w a r d s          a r e      w e l l

b e l o w       t h e     p r o o f           i n t r o d u c e d .



                          F i n a l l y ,               w e       a d d r e s s             t h e       t h r e e        s p e c i a l               r e q u e s t s         r e f u s e d

b y     t h e     T r i a l         C o u r t ,           w h i c h           a r e         r a i s e d         a s      i s s u e s            i n      t h i s       a p p e a l ,           a s

f o l l o w s :


            1
                          B o t h         m o n t h l y       f i g u r e s        a r e      a p p r o x i m a t e .

                                                                                                  7
                                                                                                                      1

            “   T   h e d e            f e n d          a   n   t s a r e                      n o t r e s p o              n s i b l e f o r i n                         j u r i e s w h i c h
            m   a   y b e              s u s t          a   i   n e d b y                      p l a i n t i f f            s , c a u s e d b y                           w a t e r
            d   i   v e r t e          d f r            o   m     i t s n a                    t u r a l f l o              w a n d i n t o t h                           e r o a d
            d   i   t c h e s            b y            o   t   h e r s f o                    r w h o s e a                c t s n e i t h e r o                         f t h e p a r t i e s
            i   s     r e s p          o n s i          b   l   e . ”

                                                                                                                      2

                              “    T   h
                                       e             u p    p   e    r       l a   n   d         o w n e r            h a s     a   n       e   a s    e m e         n t f            o   r          d   r a i   n a g e
            o   f       s   u r    f   a
                                       c         e     w    a   t    e r       i   n           i t s f l o            w o     f     t   h   e     l    o w e         r l a            n   d          o   f a     n
            n   e   i   g   h b    o   r
                                       i         n   g      l   a    n d       o   w n         e r .     I f            t h   e     l   o   w   e r      l a         n d o            w   n e        r     p l   a c e s
            a   n       o   b s    t   r
                                       u         c   t i    o   n      o     f     a n         y c h a r a            c t e   r     u   p   o   n      h i s           l a n          d     t        h   a t
            a   r   r   e   s t    s   o         r     i    n   t    e r     f e   r e         s w i t h              s u c   h     n   a   t   u r    a l           d r a i          n   a g        e     s u   c h
            t   h   a   t     h    e   h         a   s      c   a    u s     e d     a         n i n j u r            y t     o     h   i   m   s e    l f ,           t h e          n     h        i   s o     w n
            a   c   t   i   o n      h a         s     c    o   n    t r     i b   u t         e d t o h              i s     d a   m   a   g   e s      a n         d h e                i s            b a r   r e d
            f   r   o   m     r    e c o         v   e r    y   .    ”

                                                                                                                      3

                                “ A         l    a n    d  o    w    n e     r w       h       o s e        p   r   o p e r t    y i        s      i   n           i t s      n       a t      u     r a l
            s   t   a   t   e      a   n    d       w   h  e    n        i   n i       t       s n a        t   u   r a l s      t a t      e      i   s           l o w e    r           i    n
            e   l   e   v   a   t i    o    n       t   h  a    n        a   n a       d       j o i n      i   n   g l a n      d o w      n   e r    s           p r o p    e       r t      y , s         u c h
            l   o   w   e   r      l   a    n    d o    w  n    e    r       m u s     t           a c c    e   p   t t h e        n a      t   u r    a     l        f l o   w       s        o f w         a t e    r
            f   r   o   m       h i    g    h    e r       l    a    n d     s ,       s       o l o        n   g      a s t     h e        w   a t    e     r        f l o   w       s        i n t         h e
            d   i   r   e
                        c       t i    o    n    ,      s p     e    e d     , q       u       a l i t      y   ,      a n d     a t        n   o      g     r     e a t e     r           p    e a k         r a t       e
            o   f       d
                        i       s c     h    a    r g    e       o     r      v o l        u     m e t r    i   c      r a t e      o f          f l     o     w      a s     i       t        w o u l       d i      n
            i   t   s n         a t    u    r    a l       s    t    a t     e .               S u c h          f   l o w s      o f        w   a t    e     r        a r e           n o      t     a n     d
            c   a   n n o       t      b    e       a      n    u    i s     a n c     e       .        H   o w     e v e r ,      o w      n   e r    s           o f h      i       g h      e r l         a n d
            d   o     h a       v e         a       d   u t     y        n   o t       t       o i n        t e     r f e r e      w i      t   h      t     h     e n a      t       u r      a l w         a t e    r
            r   u   n o f       f .              I f       t    h    e       o w n     e       r o f            h   i g h e r      l a      n   d      d     i     s c h a    r       g e      r     w a     t e r
            u   p   o n         t h    e         l o    w e     r        l   a n d     o       w n e r          i   n a d        i r e      c   t i    o     n        o r     a       t        a     s p     e e d
            o   r     a t          a        g    r e     a t     e    r       p e a     k           r a t     e      o f d i     s c h      a    r g    e           o r v         o     l u      m e t r     i c
            r   a   t e          o f        f     l o    w      o    r       q u a     l       i t y        d i     f f e r e    n t        f   r o    m           t h e      n       a t      u r a l          f l   o w
            t   h   a n         t h    e         o w    n e     r        o   f s       u       c h h        i g     h e r l      a n d          h a    s           c r e a    t       e d        a
            n   u   i s a       n c    e         a n    d       i    s       l i a     b       l e t        o       t h e o      w n e      r      o   f           t h e      l       o w      e r l         a n d
            f   o   r a         n y      d       a m    a g     e    s       t o       t       h e p        r o     p e r t y      o f          t h    e           l o w e    r           l    a n d o       w n e r
            t   h   a t         p r    o x       i m    a t     e    l y        r e    s       u l t .      ”          ( E m p   h a s      i   s      i     n        b r i   e       f        o f Y         o w s . )



                                A s         t o         t h e            f i r s t                t w o         r e q u e s t e d               c h a r g e s ,                       w e            b e l i e v e            t h e

c h a r g e         t h e          T r i a l                C o u r t              g a v e              t o         t h e     j u r y ,            h e r e i n a f t e r                                 q u o t e d ,

w h i c h       t e l l s              t h e            j u r y              t h e             Y o w s          a r e       o n l y         r e s p o n s i b l e                              f o r         t h e

d i v e r s i o n               i n         w a t e r                c a u s e d                  b y       t h e m ,         w h i c h            i n f e r e n t i a l l y                                 a n d ,          w e

t h i n k ,         s u f f i c i e n t l y                              t o l d               t h e        j u r y         t h a t         t h e            Y o w s          w o u l d                    n o t      b e

r e s p o n s i b l e                  f o r            a n y            w a t e r                d i v e r s i o n              n o t          c a u s e d               b y             t h e m ,              n o r        f o r



                                                                                                                      8
a n y   d a m a g e               t h a t       m i g h t             b e       o c c a s i o n e d                         b y       a c t s         o f       o t h e r s               o r       o f       t h e

M a y e s e s .



                                                                                    C o u r t ' s                  C h a r g e

                              N o w     ,   w   h   a   t i s           a       r e      a s   o n     a   b l      e       u s e o           f     r e   a l     e     s   t   a   t e       l a   n   d ?
          W   h a     t       i s       a   r   e   a   s o n a       b l e       u      s e     o     f     l      a n     d w h i           c h     a     l   a n     d   o   w   n e   r     h   a   s
          a     d     u t     y t       o   a   c   c   e p t ,         a n     d        w h   e t     h   e r        o     r n o t             a     p   a r   t i     c   u   l   a r       u s   e
          i   s       a n       u n     r e a   s   o   n a b l       e   i     n v      a s   i o     n     o      f       a n o t h         e r     l   a n   d o     w   n   e   r '   s     u   s   e
          a   n d       e     n j o     y m e   n   t     o f         t h e     i r        p   r o     p   e r      t y       i s n           o t     e   s t   a b     l   i   s   h e   d     b   y
          e   x a     c t       r u     l e s   ,       b u t         d e p     e n      d s     u     p   o n        t     h e c i           r c   u m   s t   a n     c   e   s     o   f     t   h   e
          u   s e       a     s a       n   o   r   d   i n a r       y   p     r u      d e   n t         l a      n d     o w n e r           w   o u   l d     b     e       e   x p   e   c t   e   d
          t   o       e n     d u r     e ,     c   o   n s i d       e r i     n g        t   h e         l o      c a     l i t y           a n   d     c h   a r     a   c   t   e r       a n   d
          s   u r     r o     u n d     i n g   ,       t h e         n a t     u r      e     a n     d     u      t i     l i t y           a n   d     t h   e       s   o   c   i a   l
          v   a l     u e       o f       t h   e       u s e .           T     h e        e   x t     e   n t        a     n d n a           t u   r e     o   f       t   h   e     h   a r m
          i   n v     o l     v e d     , t     h   e     n a t       u r e     ,        t h   e       u   t i      l i     t y a n           d     t h   e     s o     c   i   a   l     v a l u e
          o   f       t h     e a       d j o   i   n   i n g         u s e       a      n d     t     h   e        e n     j o y m e         n t     i   n v   a l     i   d   a   t e   d .

                              I   f a u         s e         o   f     p r   o   p    e   r t y         i s          s   u c h       t h a       t     a n       o   r d i n a r i l y
          p   r   u d e       n   t l a n       d o w       n   e r     w   o   u    l   d b e           e     x    p   e c t     e d t         o     e n d     u   r e ,
          c   o   n s i       d   e r i n g       t h       e     c   i r   c   u    m   s t a n       c e     s    ,     a n     d i s           a     u s     e     o f p r o p e r t y
          t   h   a t         a   n o r d       i n a       r   i l   y     p   r    u   d e n t         a     d    j   o i n     i n g         l a   n d o     w   n e r s h o u l d
          b   e     r e       a   s o n a b     l y         e   x p   e c   t   e    d     t o         e x     e    r   c i s     e u n         d e   r t       h   e
          c   i   r c u       m   s t a n c     e s ,           t h   e n       i    t     w o u       l d          n   o t       b e a           n   u i s     a   n c e s .

                              W i   t   h   r   e s p       e c t       t o          t   h e       s   u b j e c t                m a t       t e r o       f t         h i s
          l   a   w   s   u   i t   ,     t h   e l         a n d o     w n e        r     w   h   o   s e p r o                p e r t       y i s         i n         i t s n           a   t   u r   a l
          u   n   d   i   s   t u   r   b e d     s t       a t e ,       a n        d     w   h   o   s e p r o                p e r t       y i s         l o w       e r t h           a   n     t   h e
          a   d   j   o   i   n i   n   g l     a n d         o f       a n          e   i g   h   b   o r , m u                s t a         c c e p t       t h       e n a t           u   r   a l
          f   l   o   w   s     o   f     w a   t e r         f r o     m h          i   g h   e   r     l a n d .                  S o         l o n g       a s         t h e           w   a   t e   r
          f   l   o   w   s     i   n     t h   e d         i r e c     t i o        n   ,     t   h   e s p e e                d , q         u a l i t     y a         n d v o           l   u   m e
          a   s       i   t     w   o   u l d     i n         i t s       n a        t   u r   a   l     s t a t e              .     S       u c h f       l o w       s o f             w   a   t e   r
          a   r   e       n   o t       a n d     c a       n n o t       b e            a     n   u   i s a n c e              .

                              H o   w e v e     r ,         t h   e   o     w   n e r        s     o f h            i g h e       r       l a   n d h       a v     e   a d             u t y
          u   n   d e r         l   a w n       o t         t o     i n     t   e r f        e r   e w i            t h t         h   e     n   a t u r     a l       w a t e           r
          r   u   n o f       f .       I f       a     n     o   w n e     r     o f          h   i g h e          r   l a       n   d     d   i s c h     a r     g e s w             a t e r
          u   p   o n         a     l o w e     r       l   a n   d o w     n   e r          i n     a d            i r e c       t   i   o n     o r       a t       a s p             e e d , o r
          i   n     l a       r g   e r v       o l     u   m e   s ,       t   h a t          i   s u n            n a t u       r   a   l     q u a n     t i     t i e s ,             o r a
          q   u   a l i       t y     d i f     f e     r   e n   t f       r   o m          n a   t u r a          l   f l       o   w   ,     t h e n       t     h e o w             n e r o f
          s   u   c h         h i   g h e r       l     a   n d     h a     s     c r        e a   t e d            a   n u       i   s   a n   c e a       n d       i s l             i a b l e
          u   n   d e r         l   a w t       o       t   h e     o w     n   e r          o f     t h e            l o w       e   r     l   a n d       f o     r a n y
          d   a   m a g       e s     t o       t h     e     p   r o p     e   r t y          o   f t h            e l o         w   e   r     l a n d     o w     n e r t             h a t
          p   r   o x i       m a   t e l y       r     e   s u   l t       f   r o m          t   h i s            n u i s       a   n   c e   .

                          I t d o e s n                     o t m a         t t      e r i n t h e                      s   e     s i     t   u a t   i o   n s w           h   e t h     e r a n
          o   w   n   e r o f t h e h                       i g h e r         l      a n d u s e d                      d   u   e c       a   r e ,     e   x t r a         o   r d i     n a r y
          c   a   r   e o r w a s n e                       g l i g e       n t        o r c o m p l                    i   e   d o       r     s o   u g   h t t           o     c o     m p l y
          w   i   t   h a n y e x i s t                     i n g g         o v      e r n m e n t r                    e   g   u l a     t   i o n   s ,     o r           a   n y
          a   p   p   r o v e d p l a n .                       T h e         o      n l y q u e s t                    i   o   n u       n   d e r     l   a w i           s     w h     e t h e r
          t   h   e     h i g h e r l a n                   d o w n e       r        h a s a l t e r                    e   d     t h     e     n a   t u   r a l           f   l o w       o f

                                                                                                           9
            t h e w a t e r ,                   a n d       i s     t h e r e b y         c a u s e d               i n j u r y           t o     p l a i n t i f f s
            p r o p e r t y .

                            A       n u i s     a n   c e w       h i c h     c a n b e c                 o   r   r e   c t e   d   b y t         h e
            e   x p   e n   d   i   t u r e       o   f l a       b o r     o r m o n e y                 i   s     w   h a t     i s c a         l l e   d   i n l a w
            a     t   e m   p   o   r a r y       n   u i s a     n c e .       I f a n d                 w   h   e n     a     t e m p o r       a r y     n u i s a n c e
            i   s     f o   u   n   d   t o       e   x i s t       b y     a p r e p o n d               e   r   a n   c e     o f t h e           e v   i d e n c e ,
            t   h e     l   a   n   d o w n     e r     o f       t h e     p r o p e r t y               a   d   v e   r s e   l y e f f         e c t   e d m a y
            r   e c   o v   e   r     m o n     e y     d a m     a g e s     f o r d a m a               g   e   s     p r o   x i m a t e       l y     c a u s e d b y
            t   h e     n   u   i   s a n c     e     i n q       u e s t   i o n .



                            A s         t o     t h e       t h i r d       r e j e c t e d               c h a r g e ,             c o u n s e l         f o r       t h e       Y o w s

c o n c e d e s         i n         h i s       b r i e f         t h a t       t h e     c h a r g e               d o e s         n o t       r e f l e c t         t h e

p r e s e n t         s t a t e           o f       T e n n e s s e e           l a w     w h e n             i t       s p e a k s         o f     " n o       g r e a t e r           p e a k

o f   d i s c h a r g e                 f o r       v o l u m e t r i c           r a t e           o f       f l o w , "           a n d       t h a t       w e     s h o u l d

a d o p t       t h e       r u l e           e x p r e s s e d           i n     t h e        c h a r g e              r a t h e r         t h a n       a s       a d o p t e d         i n

T e n n e s s e e           c a s e           l a w .         H o w e v e r ,           i t         i s       n o t       t h e       p r e r o g a t i v e               o f     a n

i n t e r m e d i a t e                 a p p e l l a t e           c o u r t       t o        d i s r e g a r d                e s t a b l i s h e d               s u b s t a n t i v e

l a w .



                            W e         n o w       t u r n       t o     t h e     i s s u e s               r a i s e d           b y     t h e     M a y e s e s             i n

t h e i r       c a p a c i t y               a s     A p p e l l a n t s ,             w h i c h             h a s       h e r e i n b e f o r e               b e e n         s e t

o u t .



                            O u r         r e a d i n g           o f     t h e     r e c o r d               p e r s u a d e s             u s     t h e r e         i s

m a t e r i a l         e v i d e n c e               f r o m       w h i c h       t h e           j u r y         c o u l d         f i n d       t h a t         t h e

i m p r o v e m e n t s                 m a d e       b y     t h e       S c a r b r o s             d i d         n o t       i n c r e a s e           t h e       w a t e r         f l o w

f r o m     t h e i r           p r o p e r t y             a n d       d i d     n o t        d a m a g e              t h e       p r o p e r t y           o f     t h e

M a y e s e s .             T h e         p r o o f         a l s o       s h o w s       t h a t             t h e       t o t a l         a c r e a g e           o f     t h e

S c a r b r o s         w a s           m i n u s c u l e           ( 5 2       a c r e s )           c o m p a r e d               t o     t h e     a r e a         ( 3 1 , 9 9 0

a c r e s )       d r a i n i n g               o n t o       t h e       M a y e s e s             p r o p e r t y .




                                                                                              1 0
                          F i n a l l y ,           w e     n o t e       t h a t      t h e          M a y e s e s     d i d     n o t     f i l e     a   m o t i o n

f o r     a     n e w     t r i a l         n o r     a     m o t i o n       f o r         a     j u d g m e n t       n o t w i t h s t a n d i n g         t h e

v e r d i c t ,         n o r       f o r     a     j u d g m e n t         i n     a c c o r d a n c e             w i t h     t h e i r     m o t i o n     f o r   a

d i r e c t e d         v e r d i c t         i n     c o n n e c t i o n           w i t h           t h e   f i r s t       t r i a l .       U n d e r     t h e

p r o v i s i o n s           o f     R u l e       3 ( e )     o f       t h e     T e n n e s s e e           R u l e s       o f     A p p e l l a t e

P r o c e d u r e ,           t h e i r       f a i l u r e         i n     t h i s         r e g a r d       i s     f a t a l       t o   t h e     i s s u e

h e r e       r a i s e d .



                          F o r       t h e       f o r e g o i n g         r e a s o n s             t h e   j u d g m e n t         o f   t h e     T r i a l

C o u r t       i s     a f f i r m e d           a n d     t h e     c a u s e        r e m a n d e d          f o r     c o l l e c t i o n         o f   t h e

j u d g m e n t s         a n d       c o s t s       b e l o w .           C o s t s           o f     a p p e a l     a r e     a d j u d g e d       t h r e e -

q u a r t e r s         a g a i n s t         t h e       Y o w s     a n d       t h e i r           s u r e t y     a n d     o n e - q u a r t e r

a g a i n s t         t h e     M a y e s e s         a n d     t h e i r         s u r e t y .



                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                  H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                                      1 1